                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


RICKY JULIO ORTIZ-RIVAS,

                    Plaintiff,
                                                   Case No. 20-cv-1844-pp
      v.

STEVEN T. MNUCHIN,

                    Defendant.


   ORDER EXTENDING TIME FOR PLAINTIFF TO PAY INITIAL PARTIAL
FILING FEE AND GRANTING LETTER MOTION FOR ORDER AUTHORIZING
   INSTITUTION TO PAY INITIAL PARTIAL FILING FEE FROM RELEASE
                       ACCOUNT (DKT. NO. 9)


      On December 14, 2020, the plaintiff, a Wisconsin inmate who is

representing himself, filed the complaint that began this lawsuit. In the

signature block of the complaint, the plaintiff listed his address as the Dodge

Correctional Institution in Waupun, Wisconsin. Dkt. No. 1 at 3. He filed a

motion asking to proceed without prepaying the filing fee, dkt. no. 4, along with

a prisoner trust account statement from Dodge Correctional Instition for the

period from August 31, 2020 through December 15, 2020, dkt. no. 5. On

January 4, 2021, the court issued an order requiring the plaintiff to pay an

initial partial filing fee of $32.84 by February 3, 2021. Dkt. No. 6. The order

stated:

      If the plaintiff does not have enough money in his regular account
      to pay the initial partial filing fee, he is responsible for making
      arrangements with the authorities to pay the remainder of the filing
      fee from his release account. The language of 28 U.S.C. §1915(b)(1)

                                        1

           Case 2:20-cv-01844-PP Filed 02/23/21 Page 1 of 4 Document 10
      suggests that a prisoner may use his release account to pay an
      initial partial filing fee only if he does not have sufficient funds in
      his regular account. See Carter v. Bennett, 399 F. Supp. 2d 936,
      936-37 (W.D. Wis. 2005).

Id. at 3-4. The court sent the order to the plaintiff at Dodge, and sent a copy of

the order to the warden at Dodge.

      Two weeks later, on January 28, 2021, the court received a letter from

the plaintiff. Dkt. No. 7. The letter was dated January 25, 2021; the plaintiff

had written his return address as the Oneida County Jail in Rhinelander,

Wisconsin. Id. The plaintiff explained that he wanted to file an amended

complaint, and that he had tried to have it efiled from Dodge but that Dodge

had said because he was not “in their institution” they would not efile for him.

Id. He explained that he was “only at Oneida County Jail as an overflow

inmate.” Id. He included a message he’d sent to Dodge, telling them to

withdraw the initial partial filing fee from his release account. Id.; Dkt. No. 7-2.

      The February 3, 2021 deadline for the plaintiff to pay the initial partial

filing fee passed without the court receiving the fee. What the court did receive

on February 3, 2021 was the plaintiff’s motion to appoint counsel. Dkt. No. 8.

      On February 10, 2021, the court received another letter from the

plaintiff; it was dated February 5, 2021 and again showed the plaintiff’s return

address as the Oneida County Jail. Dkt. No. 9. The plaintiff explained his

financial circumstances—that he had only enough money in his jail trust

account to buy hygiene supplies, while he had around $70 in his release

account—and ended by asking the court to issue an order requiring the

Department of Corrections to deduct the initial partial filing fee from his release
                                         2

         Case 2:20-cv-01844-PP Filed 02/23/21 Page 2 of 4 Document 10
account. Id. The court will grant the plaintiff’s request and direct the warden of

Dodge Correctional Institution to forward $32.84 from the plaintiff’s release

account to the Clerk of Court as the plaintiff’s payment of his initial partial

filing fee. See Doty v. Doyle, 182 F. Supp. 2d 750, 751-52 (E.D. Wis. 2002). The

court also will extend the deadline for the plaintiff to pay the initial partial filing

fee.

       Along with his January 25, 2021 letter to the court, dkt. no. 7, the

plaintiff filed a proposed amended complaint, dkt. no. 7-1. The court will not

instruct the clerk of court to docket this pleading. The Seventh Circuit has long

held that “[i]t is axiomatic that an amended complaint supersedes an original

complaint and renders the original complaint void.” Flannery v. Recording

Indus. Ass’n of America, 354 F.3d 632, 638 at n.1 (7th Cir. 2004). So the

amended complaint takes the place of the original complaint; it is as if the

original complaint has disappeared. The document the plaintiff proposed as his

amended complaint, however, does not incorporate the allegations in the

original complaint. It explains that the plaintiff has been moved from Dodge to

the Oneida County Jail, asks for additional damages and explains that the

plaintiff is undecided about whether he wants a jury trial. Dkt. No. 7-1. But it

does not allege what the defendant did to violate the plaintiff’s rights or how

the plaintiff believes he was harmed. If the plaintiff wants to amend his

complaint, he must use the court’s amended complaint form (the court

includes a copy with this order), and he must include in that amended




                                          3

         Case 2:20-cv-01844-PP Filed 02/23/21 Page 3 of 4 Document 10
complaint all of the allegations he wishes to make against the defendant. The

amended complaint will take the place of the original complaint.

      As for the plaintiff’s motion to appoint counsel, dkt. no. 8, the court will

consider that motion once it has received the initial partial filing fee. The court

also will “screen,” or review, the complaint (or, if he files one, any amended

complaint) once the court has received the initial partial filing fee.

      The court GRANTS the plaintiff’s letter motion for an order authorizing

Dodge Correctional Institution to pay the initial partial filing fee from the

plaintiff’s release account. Dkt. No. 9.

      The court ORDERS that Dodge Correctional Institution must remit the

$32.84 initial partial filing from the plaintiff’s release account to the clerk of

court no later than the end of the day on March 19, 2021. The court ORDERS

that the institution must identify the payment by the case name (Ortiz-Rivas v.

Mnuchin) and case number (20-cv-1844).

      The court will send a copy of this order to the warden at Dodge

Correctional Institution.

      Dated in Milwaukee, Wisconsin this 23rd day of February, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                           4

         Case 2:20-cv-01844-PP Filed 02/23/21 Page 4 of 4 Document 10
